Fish, C. J.
(After stating the facts.) The original petition sought a recovery for the alleged negligence of the defendant company in two particulars, namely: (a) in approaching a public crossing at a high rate of speed without giving proper signals or check*536ing the speed as required by the statute commonly known as the blow-post law, and thus negligently running against the plaintiff’s mule while crossing the-track and killing him; and (b) in constructing and maintaining, as a part of the approach to such crossing, a bridge which was too narrow. While certain vague and géneral expressions in reference to negligence in running upon the plaintiff’s mule were not expressly eliminated by the amendment, the sole ground wherein was alleged the negligence in approaching a public crossing, both as to speed, signaling, and checking, was withdrawn. As amended the petition in effect alleged the crossing to be a private one maintained by the defendant company over which the public was impliedly invited to cross; and the case was left to stand upon the allegation of negligence that the bridge, though ten feet in width, was too narrow, and that by reason of this, when the plaintiff’s servant sought to back the team upon it as the train approached, one wheel of the wagon ran off the- side of the bridge, thus preventing one of the mules from being backed off the track, thus causing it to be struck by the train and killed. Treating, therefore, the question of negligence in the operation of the train as eliminated, and the sole act of negligence upon which the plaintiff based his claim for recovery as being the contention that the bridge constructed by the railway company at a private crossing, not shown to be one established by law, was too narrow, the petition was subject to general demurrer. There was no allegation that the bridge was too narrow or otherwise unsuitable for passage in the ordinary and usual methods, or for the purpose for which it was constructed and maintained. It was ten feet in width, which was not alleged for any reason to have been too narrow for a team to safely approach and pass over the track. Not to provide a bridge broad enough for persons to turn teams upon or to back their teams across can not be said to be negligence. The injury occurred in the daytime, and there was no question as to concealed danger in the bridge by reason of its defective construction or the want of repair, as appeared in the cases of Central R. etc. Co. v. Robertson, 95 Ga. 430 (22 S. E. 551), and Southern Ry. Co. v. Hooper, 110 Ga. 779 (36 S. E. 232). If one were to construct a lane leading to his residence, which the public were impliedly invited to use, and it was sufficient for all ordinary methods of passage, he would hot be held to be negligent merely because the lane *537was not sufficiently wide to turn wagons in or for teams to back out of, where there was no concealed danger, nor any emergency brought about by the negligence of the one constructing the lane. In the present case, as we have already indicated, the allegations of negligence in respect to the operation of its train by the defendant were substantially eliminated by the amendment, and the case left to stand alone upon the charge of negligence of the defendant in not providing a broader bridge; and as there was no allegation of concealed danger arising from darkness, lack of repair, or other causes, the amended declaration failed to show a breach of duty on the part of the defendant company in not constructing and maintaining a wider bridge, and was therefore properly dismissed on general demurrer.

Judgment affirmed.


All the Justices concur.